Oole J.
This judgment must be affirmed. The evidence abundantly shows that the absolute conveyance to Alger was as a security for a loan of money, and that he gave back a bond to re-convey upon its repayment. It also appears that Vickery knew of the loan by Alger, and advanced the money as a loan to Manwarring to pay it, and that he also gave a bond to Manwarring to re-convey when his loan should be repaid; and while this bond was a time bond, yet it was never *283declared forfeited, but, on the contrary, payments were made and accepted long after its maturity. The heirs acquired nothing by the quit claim conveyance, because they paid no consideration for it, and took it with knowledge of all the facts; and, besides this, the quit claim deed was made after the lien of plaintiff’s judgment and levy had attached.
Appellants’ counsel make several legal points against the relief granted; as, that there is no proof that the judgment defendants have no other property, and no return of nulla bona; that there is no proof of fraud or collusion in the making of the quit claim deed, and the like. But all these are met by the fact that the absolute conveyances and the bonds to re-convey are express mortgages, leaving a title in the mortgagor, subject to the judgment lien and sale, regardless of the questions made.
Affirmed.